DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a plurality of concealing sleeve with different outer cross-sectional shapes” and “a plurality of adapter rings.” However, there is no mention of a single cosmetic receptacle system having multiple concealing sleeves with different outer cross-sections and a plurality of adapter rings in the drawings or the specification. While the specification and the drawings disclose pairing the receptacle with different concealing sleeves and adapter rings, each other these configurations are separate from each other. There is not a single mention of one embodiment having a single receptacle with multiple concealing sleeves and multiple adapter rings being disposed on the same receptacle. Examiner understands that the applicant is attempting to claim a system with interchangeable part. However, the claims must recite with certainty whether a single embodiment has one of or several of the concealing sleeves and the adapter rings. Based on the interpretation of the specification, the drawings, and the claims, it is not physically possible for the receptacle to have multiple concealing sleeves and adapter rings on the same structure. Therefore, the claim is interpreted to have a single concealing sleeve and a single adapter ring. 
Claims 2-15 also contain the same issues regarding recitation of a plurality of concealing sleeves and a plurality of adapter rings. They also remain rejected under the same grounds as discussed above. Furthermore, for the purpose of examination, claims 2-15 are considered to have a single concealing sleeve and a single adapter ring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsugio (JPH 07315414A) (see attached machine translation).
Regarding claim 1, Tsugio discloses a cosmetic receptacle system (figure 1) comprising: 
a receptacle (item 2, figure 1), which is self-supporting (container has flat bottom so it is self-supporting) and one end of the receptacle constitutes a withdrawal opening in a form of a tapered neck (item 10, figure 1); 
a cap (item 9, figure 1); 
a concealing sleeve (item 1, figure 1) with different outer cross-sectional shapes; and 
an adapter ring (items 13, 15, figure 1), 
said adapter ring having a socket (item 15, figure 3) for the neck of the receptacle, enclosing the neck of the receptacle in a circumference direction, and constituting at least one stop (item 3b, figure 3), which prevents the receptacle from being pulled outward through the adapter ring (step 3b will prevent receptacle 2 from being pulled through because the adapter ring 13 has a smaller inner diameter than the outer diameter of the receptacle 2, figure 3), and 
said adapter ring, at an end oriented toward a bottom of the receptacle, having an adapter section with an outer cross-section that essentially corresponds to an outer cross-section that a concealing sleeve that corresponds to this adapter ring has at a free end oriented toward the neck of the receptacle (adapter 13’s outer shape corresponds to the sleeve 1, figures 3-4).
Regarding claim 3, Tsugio discloses that the concealing sleeve belonging to the system has a closed bottom (figure 1).
Regarding claim 4, Tsugio discloses that the bottom of the receptacle and the bottom of the concealing sleeve are spaced apart from each other (receptacle 2 and sleeve 1 has some space in between, figures 3-4).
Regarding claim 6, Tsugio discloses that the adapter section of an adapter ring is stepped at its edge, which rims the free end of the adapter section that is oriented toward the neck of the receptacle, and forms an annular projection that engages internally behind a wall of a corresponding concealing sleeve and in so doing, centers a correspondingly embodied outer circumference surface of the adapter ring and a correspondingly embodied outer circumference surface of the concealing sleeve relative to each other so that the outer circumference surface of the adapter ring and the outer circumference surface of the concealing sleeve transition smoothly into each other (figures 3-4, the adapter ring 13 comprises stepped profile and annular projections such that the neck of the container and the outer concealing sleeve are attached to each other in a sealing manner).
Regarding claim 7, Tsugio discloses that in a place where the annular projection engages behind the concealing sleeve, the annular projection is supported from inside by a supporting section of the neck in such a way that the annular projection is clamped in a frictional, nonpositive way between an inner surface of the concealing sleeve and a supporting section of the neck (figures 3-4).
Regarding claim 9, Tsugio discloses that the concealing sleeve is embodied so that when the receptacle is inserted all the way into the concealing sleeve between the concealing sleeve and the neck of the receptacle, an annular open space is produced between the concealing sleeve and the neck of the receptacle, which accommodates the entire adapter ring (figures 3-4).
Regarding claim 10, Tsugio discloses that the adapter ring can be detent-locked (through structures 11 and 15 disposed on the neck 10 and adapter ring 13, respectively) to the neck of the receptacle or receptacles belonging to the system.
Regarding claim 11, Tsugio discloses that the neck of the receptacle and a passage of a respective one of the plurality of adapter rings are matched to each other so that the neck of the receptacle protrudes outward through the passage of the respective adapter ring and forms a freely extending neck section (top of the neck 10, figure 1) there from which a cap (item 9, figure 1) can be removed and re-affixed to the freely extending neck section in a reclosable fashion.
Regarding claim 14, Tsugio discloses that the adapter ring fully embraces a neck section (item 11, figure 1) and thus the entire neck of the receptacle, so that the neck section and the adapter ring both end in the same horizontal plane at the height of the withdrawal opening.
Regarding claim 15, Tsugio disclose that in the region in which the adapter ring embraces the neck section, the adapter ring has at least one detent engagement (item 17, figure 3) section for affixing a cover in the form of a cap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsugio.
Regarding claim 2, Tsugio teaches the concealing sleeve as discussed in detail above but does not explicitly teach that the concealing sleeve consist of metal.
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Tsugio such that the concealing sleeve, the adapter ring, the inner container and any other part of the invention is made of metal or other suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (See MPEP § 2144.07).

Allowable Subject Matter
Claim 5, 8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as long as the 112 (a) rejections are overcome through amendments or cancellations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to elongated containers with adapter rings and container sleeves to hold dispensing mechanisms therein: US PN 7,661,563, US PN 8,074,839, US PG PUB 2012/0279876, US PN 8,807,857, and US PG PUB 2019/0350342.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754